Exhibit 10.1

 

LOGO [g162895g16r68.jpg]

January 7, 2016

Steve Hoerter

3060 8th Street

Boulder, CO 80304

Dear Steve,

I am pleased to extend to you an offer for the position of Chief Commercial
Officer at Agios Pharmaceuticals, Inc. (the “Company”), reporting to me. You
will receive a semi-monthly salary of $17,291.67 which is equivalent to
$415,000.08 annually, In addition, you will receive a one-time payment in the
amount of $375,000.00. This payment will be made as part of the normal
semi-monthly payroll after thirty (30) days of employment and if you voluntarily
leave the company within eighteen (18) months you will be required to repay the
full amount of this payment.

You will be eligible for our Bonus Program. If the Company meets or exceeds its
annual goals, a pool will be established for employees, which will be subject to
approval by the Board of Directors. This pool will be allocated according to
level and your individual performance. Your payment may be pro-rated based on
the amount of time you worked at Agios in the prior calendar year and you must
be employed by Agios at the time of payment in order to receive your bonus. Your
target bonus is 40% of your base compensation.

You will be granted a stock option to purchase 100,000 shares of the Company’s
common stock, subject to approval by our Board of Directors or its designated
representative. The stock option exercise price will be the closing price of
AGIO stock on the date of grant and will be subject to the standard terms and
conditions of the Agios Stock Option Plan. This option will become exercisable
(“vest”) as follows: 25% of the Shares shall vest and become exercisable on the
first anniversary of the Vesting Commencement Date and the remaining shares will
vest and become exercisable monthly thereafter until the fourth anniversary of
the Vesting Commencement Date. For purposes of this Agreement, “Vesting
Commencement Date” shall refer to your first day of employment with Agios. A
copy of the plan will be provided to you along with a Stock Option Agreement
after the option grant has been approved.

You will also be granted at the same time 15,000 Performance Share Units (PSUs),
subject to approval by our Board of Directors or their designated
representative. Your PSUs will vest 100% on the sixth (6) month date following
the first NDA approval of a Company-sponsored therapeutic product in the U.S
(the “NDA Approval”), provided that the NDA Approval occurs prior to December
31, 2020. Each performance share unit represents a contingent right to receive
one share of the Company’s common stock upon achievement of applicable
performance milestone.

 

LOGO [g162895g98z36.jpg]



--------------------------------------------------------------------------------

LOGO [g162895g16r68.jpg]

 

You will be eligible to participate in all of the Company’s benefits plans,
which include Medical and Dental Insurance Programs, Flexible Spending Program
for medical and daycare expenses, Life Insurance, AD&D, and Short and Long Term
Disability Plans, and 401(k). The Company currently pays for 90% of the cost of
the HMO medical plan and 85% of the PPO plan. It currently pays for 90% of the
cost of the dental plan and the full cost of Life and AD&D insurance as well as
Short and Long Term Disability plans. You will accrue three (3) weeks paid
vacation each year in accordance with the Company’s vacation policy. The Company
also provides employees with 11 paid holidays annually in accordance with the
Company holiday schedule.

If, upon or within 18-months following a Change of Control (as defined below),
your employment is terminated by the Company without Cause (as defined below) or
by you for Good Reason (as defined below), the vesting of the options,
restricted stock and/or other stock-based equity awards held by you
(collectively “Shares”) shall accelerate in full, such that all of your Shares
shall immediately vest as of the date of such termination of employment. For
purposes of this Offer Letter, “Change of Control” shall mean the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the (i)
resulting, surviving or acquiring corporation in such transaction in the case of
a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets).

This Offer Letter is not intended to create or constitute an employment
agreement or contract between you and the Company. It is also important for you
to understand that Massachusetts is an “at will” employment state. This means
that you will have the right to terminate your employment relationship with the
Company at any time for any reason. Similarly, the Company will have the right
to terminate its employment relationship with you at any time for any reason,
except as prohibited by law.

Without otherwise limiting the “at-will” nature of your employment, in the event
your employment is terminated at any time by the Company without Cause or by you
for Good Reason (a) the Company will continue to pay you your then-current base
salary payable in accordance with the Company’s regular payroll practice for a
period of twelve (12) months commencing on the Payment Date (as defined below),
(b) you will receive your annual incentive bonus to the extent otherwise payable
during such 12-month period payable in a lump sum when annual incentive bonuses
are paid to other members of senior management of the Company but, in any event,
no later than March 15 of the year following the year in which the Board of
Directors (or its designee) approves the payment of such bonuses to members of
senior management of the Company, and (c) you will be entitled to 12 months of
continuation of health and dental insurance consistent with the current plans
provided by the Company and payable in accordance with the Company’s regular
payroll practice with respect to benefits. No severance payments shall be paid
under this Offer Letter unless you first execute and do not revoke a waiver and
release within 45 days following the date of termination, which provides for a
release

 

LOGO [g162895g98z36.jpg]



--------------------------------------------------------------------------------

LOGO [g162895g16r68.jpg]

 

of any and all claims that you have or might have against the Company. The
severance payments shall be paid on the first payroll period following the date
the waiver and release becomes effective (the “Payment Date”). Notwithstanding
the foregoing, if the 45th day following the date of termination occurs in the
calendar year following the calendar year of the termination, then the Payment
Date shall be no earlier than January 1 of such subsequent calendar year.

For the purposes of this Offer Letter, The Company shall have “Cause” for
termination upon: (a) a finding by the Company’s Board of Directors, in its
reasonable discretion, that (i) you have committed an intentional act or acted
with gross negligence gross negligence that has materially injured the business
of the Company, or (ii) you have intentionally refused or failed to follow
lawful and reasonable directions of the Board or the appropriate individual to
whom you report; (iii) you have willfully and habitually neglected your duties
for the Company, or (iv) you have repeatedly failed to satisfactorily perform
your job duties and responsibilities; (b) the conviction of you, or the entry of
a pleading of guilty or nolo contendere by you to, any crime involving moral
turpitude or any felony; or (c) a material breach of any agreement between you
and the Company.

For purposes of this Offer Letter, “Good Reason” shall mean the occurrence of
any of the following events without your prior written consent:

 

  (a) a material diminution in your base compensation;

 

  (b) a material diminution in your authority, duties or responsibilities (this
determination will include an analysis of whether you maintain at least the same
level, scope and type of duties and responsibilities with respect to the
management, strategy, operations and business of the Company); or

 

  (c) a material change in geographic location at which you perform services (if
your new one-way commute is more than thirty five (35) miles greater than your
one-way commute prior to the change in your principal work location, regardless
of whether you receive an offer of relocation benefits, such change shall be
deemed material hereunder);

provided, however, that no such event or condition shall constitute Good Reason
unless (x) you give the Company a written notice of termination for Good Reason
not more than 30 days after the initial existence of the condition, (y) the
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days of its receipt of such notice and (z) your termination of
employment occurs within two months following the Company’s receipt of such
notice.

Any severance payments or benefits provided to you pursuant to this Offer Letter
shall begin only after the date of your “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986 (as amended or
replaced) (the “Code”), which occurs on or after date of the termination of your
employment, and shall be subject to the following provisions:

 

LOGO [g162895g98z36.jpg]



--------------------------------------------------------------------------------

LOGO [g162895g16r68.jpg]

 

  (i) It is intended that each installment of the severance payments and
benefits shall be treated as a separate “payment” for purposes of Section 409A
of the Code. Neither the Company nor you shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

 

  (ii) If, as of the date of your “separation from service” from the Company,
you are not a “specified employee” (within the meaning of Section 409A), then
each installment of the severance and benefits payments shall be made on the
dates and terms set forth in this Offer Letter.

 

  (iii) If, as of the date of your “separation from service” from the Company,
you are a “specified employee” (within the meaning of Section 409A), then:

 

  (A) Each installment of the severance payments and benefits, that, in
accordance with the dates and terms set forth in this Offer Letter, will in all
circumstances, regardless of when the “separation from service” occurs, be paid
within the short- term deferral period (as defined under Section 409A) shall be
treated as a “short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-I(b)(4) to the maximum extent permissible under Section 409A and
shall be made on the dates and terms set forth in this Offer Letter; and

 

  (B) Each installment of the severance payments and benefits that is not
described in clause (iii) (A) above and that would, absent this clause (B), be
paid within the six month period following your “separation from service” from
the Company shall not be paid until the date that is six months and one day
after such “separation from service” (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following your “separation from service” and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth in this Offer
Letter; provided, however, that the preceding provisions of this clause (B)
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A- I(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section 1.409A- I
(b)(9)(iii) must be paid no later than the last day of your second taxable year
following the taxable year in which the “separation from service” occurs.

 

  (iv) The determination of whether and when your “separation from service” from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1 .409A-I(h). Solely
for

 

LOGO [g162895g98z36.jpg]



--------------------------------------------------------------------------------

LOGO [g162895g16r68.jpg]

 

  purposes of this paragraph (iv), “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.

 

  (v) All reimbursements and in-kind benefits provided under this Offer Letter
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during your lifetime (or during a shorter period of
time specified in this Offer Letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

  (vi) Notwithstanding any other provision of this Offer Letter, the Company
shall have no liability to you or to any other person if any provisions of this
Offer Letter that are intended to be exempt from or compliant with Section 409A
are not so exempt or compliant.

In the initial recruitment process you were advised that your acceptance of this
position is with the understanding that the offer of employment is contingent
upon successful completion of a background investigation. We will contact you as
soon as the background check process has been completed. At that time, assuming
successful completion of this process, we can determine the date when your
employment will begin.

The offer of employment is also contingent upon your signing the Company’s
standard Forms of Agreement Regarding Inventions, Confidentiality and
Non-Competition (Copy attached) and I-9 Employment Verification Form. You will
be required to submit documentation that establishes identity and employment
eligibility in accordance with the US Immigration and Naturalization
requirements. If there are any other agreements of any type that you are aware
of which may impact or limit your ability to perform your job at the Company,
please let us know as soon as possible.

 

LOGO [g162895g98z36.jpg]



--------------------------------------------------------------------------------

LOGO [g162895g16r68.jpg]

 

I am very excited about having you join our team and I anticipate that you will
make many important contributions to our Company and strategic mission. Please
acknowledge your acceptance of this offer by returning a signed copy of this
letter by Friday, January 15, 2016.

Best regards,

 

LOGO [g162895g43x15.jpg] David Schenkein, M.D. Chief Executive Officer Agios
Pharmaceuticals, Inc.

I accept this contingent offer of employment with Agios Pharmaceuticals Inc.,
subject to successful completion of my background investigation.

 

Signature:    

LOGO [g162895g22a78.jpg]

   

            1/7/16

Steve Hoerter     Date    2/17/2016

 

LOGO [g162895g98z36.jpg]